Citation Nr: 0925300	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  07-16 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a heart condition to include a 
bicuspid aortic valve condition.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1951 to October 
1979.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which denied the Veteran's claim 
for service connection for a heart condition to include 
aortic stenosis.  The Veteran disagreed and perfected an 
appeal.

History of prior claims

In an unappealed May 1980 rating decision, the RO denied the 
Veteran's claim for entitlement to service connection for an 
irregular arrhythmia condition, based on a medical opinion 
that the irregular pulse (PCV) was an electrocardiogram (EKG) 
anomaly.

In an unappealed December 1989 rating decision, the RO 
continued to deny the Veteran's claim for entitlement to 
service connection for heart disease finding that the 
evidence did not show heart disease during service.

In an unappealed October 1997 decision, the Board denied the 
Veteran's claim for entitlement to service connection for 
hearing loss, liver disorder, right carpal tunnel syndrome, 
and heart disorder, all as secondary to a thyroid disorder 
finding that the Veteran was not service-connected for a 
thyroid disorder.

In an unappealed January 2004 decision, the Board denied the 
Veteran's claim for entitlement to service connection for a 
heart disease including irregular arrhythmia and aortic 
stenosis based on a medical opinion that the aortic stenosis 
developed in 1988, about 9 years after the Veteran had 
retired from active duty.

Clarification of issue on appeal

The Veteran's August 2006 claim essentially states that he 
was noted to have a heart murmur in a reenlistment 
examination during service and that heart murmur persisted 
until November 2005 when he underwent open heart surgery for 
replacement of an aortic valve.  He contends that the murmur 
condition progressed into the bicuspid aortic valve condition 
that was the reason for his open heart surgery in November 
2005.

As noted above, a May 1980 rating decision denied the 
Veteran's claim for entitlement to service connection for an 
irregular arrhythmia condition, a December 1989 rating 
decision denied the Veteran's claim for service connection 
for heart disease, and October 1997 and January 2004 Board 
decisions denied claims for service connection for heart 
disease on both a direct and secondary basis.  The Board 
notes that all of the decisions considered evidence of 
irregular pulse and heart murmur noted during service, and 
the Veteran generally complained of the same symptomatology 
in each claim, although the Veteran does not appear to 
contend in the August 2006 claim that his condition is due to 
a thyroid disorder.  

After review of the entire record, the Board finds that the 
Veteran's August 2006 claim is a claim to reopen previously 
denied claim by the Board in the January 2004 decision and 
does not present a new basis for service connection.


FINDINGS OF FACT

1.  In an unappealed decision dated January 2004, the Board 
denied the Veteran's claim for entitlement to service 
connection for heart disease including irregular arrhythmia 
and aortic stenosis. 

2.  Evidence received since the January 2004 Board decision 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for a heart 
condition to include a bicuspid aortic valve condition.


CONCLUSIONS OF LAW

1. The January 2004 Board decision denying service connection 
for heart disease including irregular arrhythmia and aortic 
stenosis is final.  38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. 
§ 20.1100 (2008).

2.  Since the January 2004 Board decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for a heart condition to include a 
bicuspid aortic valve condition is not reopened. 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a heart condition 
that he claims arose during service and resulted in open 
heart surgery to replace an aortic valve.  Essentially, he 
contends that he suffered a heart murmur during service which 
was established by an EKG dated August 1976 and which was 
apparent during service and at the time he retired from the 
Air Force in 1979.  The Veteran has submitted the May 2007 
opinion of Dr. J.S. which, the Veteran argues, establishes 
that the heart murmur evolved over time into a bicuspid 
aortic valve condition.

The Board will address preliminary matters and then render a 
decision on the issue on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 38 U.S.C.A. §§  5103(a); 
38 C.F.R. § 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claim (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim. The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.

The Veteran was informed in a letter dated August 2006 that 
he was notified of decisions in July 1980 and September 2001 
which denied service connection for irregular pulse and heart 
disease, and that the decisions were final.  The Veteran was 
informed that in order to reopen his claim, he needed to 
present new and material evidence that his heart disease had 
onset during service, and was informed what constituted new 
and material evidence.  The Board notes that the language 
used in the letter substantially follows the regulatory 
language of 38 C.F.R. § 3.156. See the Board's discussion 
below.

The RO also provided the Veteran with notice in the August 
2006 letter of the evidence needed to support a claim for 
entitlement to service connection to include evidence that he 
had an injury in military service or a disease that began in 
or was made worse during military service or an event in 
service causing injury or disease; a current physical or 
mental disability; and, a relationship between the current 
disability and an injury, disease or event in military 
service.  In addition, the August 2006 letter informed the 
Veteran of how VA determines a disability rating and an 
effective date.  Thus, the August 2006 notice complied with 
the requirements of the Court of Appeals for Veteran's Claims 
(Court) decision in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The August 2006 notice was prior to the date of the RO's 
adjudication of the Veteran's claim in December 2006.  Thus, 
the Veteran had a meaningful opportunity to participate in 
the adjudication of his service connection claim.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).

VA's statutory duty to assist a claimant in the development 
of a previous finally denied claim does not attach until the 
claim has been reopened based on the submission of new and 
material evidence.  Once a claim is reopened, VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the veteran's claim for a benefit 
under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A (West 2002).

The Board further notes that the Veteran's service treatment 
records, VA medical records and private medical records 
identified by the veteran have been obtained by VA and 
included in the Veteran's VA claims folder.  Moreover, the 
Veteran has been examined on several occasions by VA medical 
examiners to include examinations pertaining to the etiology 
of his heart condition. 

Accordingly, the Board finds that under the circumstances of 
this case VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions need 
be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2008).  Here, the Veteran elected in the May 2007 VA Form 9 
substantive appeal not to have a hearing before a Veterans 
Law Judge.

The Board will proceed to a decision on the merits.



Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. 
§ 3.303(d) (2008).

For certain chronic disorders, including endocarditis, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2008); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - congenital defects

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation 
concerning service connection. See 38 C.F.R. §§ 3.303(c), 4.9 
(2008); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
and cases cited therein.

VA's General Counsel has held that service connection can be 
granted for congenital abnormalities which are aggravated by 
service. See VAOPGCPREC 82-90 (July 18, 1990) [a disease 
considered by medical authorities to be of familial (or 
hereditary) origin by its very nature preexist claimants' 
military service; however, service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition].

Finality/new and material evidence

Unappealed RO rating decisions are final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  Pursuant to 
38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed. See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

Analysis

The "old" evidence

The evidence of record at the time of the Board's January 
2004 decision regarding an irregular arrhythmia condition and 
heart disease included the Veteran's service treatment 
records.  The service treatment records include an entry 
dated April 15, 1955, the Veteran "has grade IV systolic 
murmur at apex."  A February 26, 1960, entry states the 
Veteran had a "grade I systolic murmur at apex, not 
transmitted."  A January 1966 EKG summary states "TWNL" 
[T-wave normal] and "NSR" [normal sinus rhythm].  An August 
15, 1973, EKG record entry states that "ST segment" was 
high and that it was "probable normal variant."  A March 
17, 1977, EKG report entry states that the Veteran's EKG was 
a "normal tracing."  

The Record also included a December 1979 VA examiner's 
report who stated that: 

Heart size is within normal limits.  Heart sounds 
are good.  There are no murmurs.  There is an 
occasional premature ventricular contraction but 
otherwise the peripheral vascular system is normal.  

The examiner provided a diagnosis of "sinus bradycardia with 
occasional premature ventricular contraction . . . See EKG."  
The VA EKG report states "sinus bradycardia."

A September 1981 service hospital report regarding the 
Veteran's hospitalization for chest discomfort.  An addendum 
to the report states that the Veteran underwent a "2-D and 
M-mode" EKG on September 24, 1981, which demonstrated "no 
abnormalities."  The report further states that 
"interpretation of [EKG] data obtained demonstrated 
significant ST segment depression consistent with a diagnosis 
of ischemia."  A September 25, 1981 report states that "an 
early systolic click was noted to be auscultated throughout 
the precordim," but "no murmurs were noted."  The final 
diagnosis was "chest pain of an unknown significance and 
etiology."

Records show the Veteran was admitted to a VA hospital in 
July 1988 complaining of chest pressure which radiated to the 
neck.  The diagnosis was unstable angina.  The Veteran was 
again hospitalized in July 1988 and a July 1988 angiography 
showed near normal without evidence of coronary artery 
disease.

The record includes statements of the Veteran contending that 
he had diagnosed "arteriosclerotic cardiovascular disease;" 
that his heart condition was due to a dysfunctional thyroid 
gland; and that his stenosis condition was caused by service.  

An August 11, 1989, VA EKG report states that the Veteran's 
EKG was "WNL" [within normal limits], and an August 1989 VA 
examiner noted the Veteran has had periodic chest pain 
episodes since 1964 and unremarkable angiograms in 1981 and 
1984.  The examiner diagnosed the Veteran with "minimal 
coronary artery disease, no obvious arteriosclerosis 
elsewhere."
 
A September 2000 EKG report included the impression that the 
Veteran's "aortic valve appears bicuspid; the cusps appear 
thickened and sclerosed."  A December 2000 VA report 
included an assessment of "systolic murmur with bicuspid 
aortic valve with mild to moderate stenosis with clinical 
symptoms."  A February 2001 VA examiner noted that the 
Veteran had "clinical evidence of aortic stenosis," and 
that it was "not entirely clear if his symptoms are related 
to his aortic stenosis, coronary artery disease or to other 
factors."  A May 2001 VA examiner reviewed the Veteran's 
entire VA claims folder and entire computerized medical 
record.  Examination of the Veteran's cardiovascular system 
showed normal heart sounds and that the Veteran "does have a 
2/6 to 3/6 systolic murmur noted best at the apex."  The 
examiner concluded:

Mild aortic stenosis was noted on recent angiogram.  
This was not noted on the angiogram done at the 
Denver VA in 1988, and thus has developed after 
that time.  Therefore it was not present on active 
duty.  It should be noted that on his most recent 
cardiac evaluation at Minneapolis it was concluded 
that his symptoms did not have a cardiac etiology.  
The Veteran's symptoms as noted above are not 
secondary to the mild aortic stenosis for the 
reason cited above.  No other cardiac condition has 
been diagnosed at this time.

The January 2004 decision

The January 2004 decision noted the evidence included the 
service treatment record entries identified above; the 
September 1981 hospitalization records; the July 1988 
hospitalization records; the August 1989 VA examination 
records; July through December 2000 records; the February 
2001 cardiology consult; and the May and July 2001 cardiac 
examinations.  The Board found that the record confirmed that 
a heart murmur was identified on two occasions.  The Board 
also noted that although the Veteran had complained of chest 
pain on several occasions, clinical evaluations were normal.  
The Board acknowledged the December 1979 VA examination 
report and the EKG results indicating a sinus bradycardia 
with occasional premature ventricular contractions.  The 
Board found that the evidence showed the first time heart 
disease was found was in the September 1981 hospitalization 
almost two years after the Veteran retired from active duty.  
The Board noted that the Veteran was not qualified to make a 
diagnosis or to provide an opinion regarding the etiology of 
his heart condition.  Finally, the Board reviewed the May 
2001 VA examiner's report which included the opinion that the 
Veteran's aortic stenosis condition developed after 1988.

The newly submitted evidence

Evidence submitted since the Board's January 2004 decision 
includes a November 2005 diagnosis based on EKG results 
showing "abnormal aortic valve that is at least bicuspid and 
possibly unicuspid with effective moderate to severe stenosis 
and trivial regurgitation."  The evidence also includes 
records pertaining to the November 2005 aortic valve 
replacement surgery.  Finally, the record includes the 
undated letter from Dr. J.S. received by VA in May 2007 who 
reviewed pertinent service treatment records and VA treatment 
records, and the November 2005 medical records.  After review 
of those records, Dr. J.S. stated: "In conclusion, [the 
Veteran] had a loud systolic murmur at age 23 at the time of 
a physical examination for reenlistment in the United States 
Air Force which was eventually diagnosed as being consistent 
with bicuspid aortic valve, a congenital aortic valve 
defect."

Discussion

The Board denied the Veteran's claim in 2004 because the 
preponderance of the evidence established that the Veteran's 
heart condition did not arise during his active duty service.

As noted above, for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is presumed. See 
Justus supra.  With regard to the records regarding open 
heart surgery to replace a bicuspid aortic valve, the only 
new evidence is the fact of open heart surgery.  The record 
before the Board in January 2004 included the September 2000 
EKG results indicating an assessment of "systolic murmur 
with bicuspid aortic valve with mild to moderate stenosis 
with clinical symptoms," thus the evidence establishing a 
diagnosis of the defect is not new.

The Veteran's statements, to the extent that they contend 
that his bicuspid aortic valve condition is due to his active 
duty service or connected with the heart murmur detected 
during service, are not new evidence and can not support 
reopening of his claim.  First, they are repetitive of 
statements of record considered by the January 2004 Board, 
and are therefore not new.  See Reid v. Derwinski, 2 Vet. 
App. 312, 315 (1992).  Moreover, in Moray v. Brown, 5 Vet. 
App. 211, 214 (1993), the Court specifically stated that lay 
persons are not competent to offer medical opinions and that 
such evidence does not provide a basis on which to reopen a 
claim for service connection. In Routen v. Brown, 10 Vet. 
App. 183, 186, (1997), the Court again noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."  Although the Veteran was an 
enlisted medical technician during service, there is nothing 
in the record to establish that he has the training and 
experience required to be a medical expert capable and 
qualified to render medical opinions regarding etiology.  
Thus, his statements are not probative and can not be the 
basis to reopen his claim.

The crux of the newly submitted evidence is the medical 
opinion of Dr. J.S. who seems to state that the Veteran's 
heart murmur noted in 1955 is connected with the bicuspid 
aortic valve condition: ". . . a loud systolic murmur at age 
23 . . . which was eventually diagnosed as being consistent 
with bicuspid aortic valve . . . ."  This evidence is new 
and material evidence in that it provides a nexus between the 
Veteran's in-service condition and his heart condition which 
resulted in surgery.  

However, that fact that evidence is new and material is not 
the only criteria.  Such evidence must also raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2008).  It is Dr. J.S.'s final phrase 
in his opinion that prevents the newly submitted evidence 
from raising a reasonable possibility of substantiating the 
claim.  Dr. J.S. also opined that the ". . . bicuspid aortic 
valve [is] a congenital aortic valve defect."  

As noted in the law and regulations section above, congenital 
or developmental defects are not diseases or injuries within 
the meaning of applicable legislation concerning service 
connection. See 38 C.F.R. §§ 3.303(c), 4.9 (2008); see also 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.  Thus, the Veteran's claim to reopen fails because 
although Dr. J.S. provides evidence of a nexus between the 
Veteran's in-service condition and the bicuspid aortic valve 
condition, such a nexus is rendered moot because the 
condition is a congenital defect and is, therefore, not 
subject to service connection for VA benefits.  In other 
words, assuming Dr. J.S.'s opinion to be true, which Justus 
requires at this juncture, service connection can not be 
established for a congenital defect without evidence that the 
defect condition was aggravated during active duty service.  
In this case, there is no such evidence of record and there 
is, accordingly, no reasonable possibility of a successful 
claim.

In conclusion, for the reasons and bases stated above, the 
Board finds that the Veteran's claim may not be reopened.  
The benefits sought on appeal remain denied.


ORDER

New and material evidence not having been received, the 
Veteran's claim of entitlement to service connection for a 
heart condition to include a bicuspid aortic valve condition 
is not reopened. The benefit sought on appeal remains denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


